UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2461


JUAN CARLOS HERRERA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 18, 2016                 Decided:   April 4, 2016


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Parastoo G. Zahedi, LAW OFFICE OF ZAHEDI, PLLC, Vienna,
Virginia, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant   Attorney General,  Mary  Jane  Candaux,  Assistant
Director, Michael C. Heyse, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Carlos Herrera, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals     (Board)     dismissing       his    appeal    from   the    immigration

judge’s order denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture

(CAT).     We deny the petition for review.

      We   review     legal     issues    de    novo,    “affording     appropriate

deference to the [Board’s] interpretation of the [Immigration

and Nationality Act] and any attendant regulations.”                          Li Fang

Lin   v.    Mukasey,      517    F.3d     685,     691–92    (4th      Cir.    2008).

Administrative        findings    of     fact    “are    conclusive     unless    any

reasonable adjudicator would be compelled to conclude to the

contrary.”     8 U.S.C. § 1252(b)(4)(B) (2012).                  We defer to the

agency’s factual findings under the substantial evidence rule.

Hernandez-Avalos v. Lynch, 784 F.3d 944, 948 (4th Cir. 2015).

      Upon review, we conclude that substantial evidence supports

the Board’s finding that Herrera failed to establish that he was

eligible for withholding of removal. *                   We therefore deny the



      *Herrera has abandoned review of the denial of                    protection
under the CAT and the finding that he was statutorily                   ineligible
for asylum because he did not raise these issues in                     his brief.
Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49                        (4th Cir.
2013) (failing to raise challenge to Board’s ruling                     or finding
in opening brief waives issue).



                                           2
petition for review for the reasons stated by the Board.          See In

re:   Herrera   (B.I.A.   Nov.   7,   2013).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        PETITION DENIED




                                      3